Citation Nr: 1118044	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-12 103	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  In August 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.


FINDING OF FACT

The persuasive evidence of record shows the Veteran's bilateral hearing loss is not related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the letter dated in March 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran of what information and evidence was needed to substantiate the claim decided herein.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, such as medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2008 letter provided this notice to the Veteran.  

The Board observes that the March 2008 letter was sent to the Veteran prior to the June 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice provided in the March 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board also finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2010).  The evidence of record includes military reserve service medical records and relevant VA treatment records.  Although the treatment records associated with the Veteran's period of active service are not included in the record and efforts to obtain them may have been unsuccessful due to the Veteran's name change, there is no indication the Veteran, in fact, received treatment during active service for any hearing problem or that any hearing problems were noted upon routine service examinations.  The available VA treatment records include pertinent information from and reference to VA audiology evaluations dated in June 2004, October 2006, and October 2007 without copies of those specific reports.  The Board finds that, in light of the April 2008 VA examiner's opinion that the Veteran's hearing was normal upon evaluation in 2004 and the post-service reserve service report noting hearing acuity of 15/15 on whispered voice testing, further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA opinion was obtained in an April 2008 VA examination.  38 C.F.R. 
§ 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate as it is predicated on a full reading of the available service and VA medical records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided a complete rationale for the opinions stated relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  The Court has held, however that regulations concerning presumptive service connection, the presumption of soundness and the presumption of aggravation, were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  In this case, competent and credible evidence of a sufficient chronic hearing disability loss is not shown within one year of the Veteran's active service discharge.  Therefore, presumptive service connection is not warranted.

The Veteran contends that he sustained acoustic trauma during active duty service that caused his bilateral hearing loss.  He reported that he was exposed to loud noises while serving aboard the USS Boxer, an aircraft carrier, performing duties above and below deck.  The Veteran's DD-214 notes that his military occupational specialty was laundry specialist.  He contends, however, that he did various tasks while in service which included being exposed to jet engine noise, as well as, helicopter noise.  Post service exposure includes occupational noise while working in a machine shop and as a car mechanic.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), noted that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.
The medical evidence of record reveals a current diagnosis of a hearing disability.  An April 2008 VA audiological examination report shows the Veteran has normal hearing thresholds for the low to mid frequencies, sloping to a mild high frequency sensorineural hearing loss in the right ear and mild to moderate high frequency sensorineural hearing loss in the left ear.  The following results were reported on audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
40
LEFT
15
20
20
30
45

Additionally, the Board notes that speech recognition scores were 96 percent in the right ear and 94 percent in left ear.  Thus, the Board concludes that the Veteran has a current disability according to the definition of impaired hearing under 38 C.F.R. § 3.385.

After a careful review of the record, the Board finds the persuasive evidence shows the Veteran's bilateral hearing loss is not related to military service.  In this regard, the Board notes that an April 1975 medical examination report revealed findings of 15/15 on whispered voice test.  Post-service VA treatment records show the Veteran's hearing was evaluated in June 2004 and found to be within normal limits, bilaterally, with excellent speech discrimination ability.  The Veteran was re-evaluated in October 2006 and found to have normal hearing sloping to mild hearing loss with excellent speech discrimination ability.  An October 2007 evaluation revealed high frequency sensorineural hearing loss, bilaterally, with excellent speech discrimination ability.  

As noted above, the Veteran was afforded a VA examination in April 2008.  Following an examination and a review of the record, the April 2008 VA examiner found the Veteran's current hearing loss in both ears was less likely caused by or the result of noise exposure during service in 1968 and 1969.  The examiner based this opinion on records indicating that hearing loss was not shown until October 2006 and indicating normal hearing upon a June 2004 VA evaluation.  

The Board acknowledges that the Veteran is competent to report his symptoms of hearing loss and accepts that he was exposed to noise during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board notes that the Veteran reported acoustic trauma in the military when he was exposed to loud noises associated with serving aboard an aircraft carrier.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2).  Therefore, the Board accepts the Veteran's testimony regarding the occurrence of exposure to acoustic trauma in service.  However, such evidence is not sufficient to demonstrate hearing loss while in service.  The Board finds that there is no objective evidence of hearing loss in service and that the April 2008 VA examiner's opinion is persuasive that the Veteran's hearing acuity was normal upon evaluation in 2004.  

The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe hearing loss during and post service and that such observations need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology it is also necessary to show that retrospective reports of previously observed symptoms are credible.  The Board notes that the record is silent with regard to any complaints regarding hearing loss for many years after service and that there is no indication of any specific acoustic trauma, injury, or disease related to hearing loss during the Veteran's military reserve service.  The Board finds that the Veteran's reports of hearing loss during and soon after active service are not credible because there is no indication of treatment for the disorder until approximately 2004 and no supporting evidence of any earlier onset.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Upon careful consideration of the evidence in this case, the Board finds that the opinion of the April 2008 VA examiner is persuasive, as it reflects a full review of the pertinent evidence and is supported by detailed explanation.  Additionally, the opinion reflects consideration of both the in-service and post-service noise exposure cited by the Veteran.  The Board further notes that the examiner's opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  Therefore, the Board finds the April 2008 VA examiner's opinion to be persuasive.  

Finally, the Board finds that the more than 30 year period between the Veteran's active service and the first medical evidence of hearing loss weighs against the Veteran's claim.  The Board may consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

In summary, the Board finds the evidence demonstrates no hearing loss disability during service, demonstrates no hearing loss disability within one year of discharge from active service, and does not provide a basis upon which to link a hearing loss disability to service, to include any noise exposure therein.  Rather, the evidence of record preponderates against a finding that the Veteran has hearing loss related to service or any incident thereof, and accordingly service connection for hearing loss must be denied.  As a preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, the benefit- of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


